Citation Nr: 0940881	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for scar 
from lipoma excision.  

2.  Entitlement to service connection for dental condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision in which 
the RO denied the Veteran's claim for a dental condition and 
granted the Veteran's claim for scar from lipoma rescission 
and assigned an initial noncompensable rating.  The Veteran 
perfected a timely appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
scar from lipoma excision is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates no loss of teeth as a result of 
combat or service trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 17.161 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  
These notice requirements apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA satisfied the notice requirements of the VCAA by means of 
a December 2008 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the veteran and VA for obtaining the 
required evidence.  In addition, the December 2008 letter 
informed the Veteran how disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records and 
statements from the Veteran have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
December 2008, the Veteran indicated that he did not have any 
further evidence to submit.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

II.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2009).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis will not be considered evidence of aggravation or 
a condition that was noted at entry unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2009) .

Teeth noted at entry as non-restorable will not be service 
connected regardless of treatment during service.  38 C.F.R. 
§ 3.381 (5) (2009).  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(f) (2009).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II (a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2009).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
Veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2009).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to Veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, Veterans whose 
service-connected disabilities are rated as totally 
disabling, and some Veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

III.  Analysis

The Veteran has not alleged that his current dental condition 
is the result of combat or traumatic dental injury during 
service, rather he contends that the military never finished 
the dental work they started because they ran out of money.  
Absent a correlation to combat or in-service trauma, service 
connection for treatment purposes is only available for third 
molars if disease or pathology of the tooth developed after 
180 days of active service.  38 C.F.R. § 3.381 (e)(3).

A November 1947 rating decision service-connected teeth 
numbers 3, 5, 11, 12, 13, and 15 for out-patient treatment 
purposes only.  Subsequently, an April 1998 rating decision 
confirmed the May 1978 rating decision which denied service-
connection for a dental condition.  Those denials were based 
on the fact that there was no evidence of trauma on the 
service-connected teeth.  


Based upon the evidence of record, the Board finds that the 
Veteran did not lose his service-connected and non service-
connected teeth as a result of an in-service dental trauma.  
There is no evidence of any specific dental trauma during 
active service.  

While the evidence shows that the Veteran was treated after 
service for dental problems, there is no evidence in the 
Veteran's claims file which shows that treatment was 
necessitated as a result of a trauma or caused infection to 
spread to the Veteran's non service-connected teeth.  Where, 
as here, despite the Veteran's assertion that his teeth were 
removed as a result of service, there is no persuasive 
evidence which shows that the Veteran's present dental 
disorder was incurred during service and the Veteran has 
provided no evidence of a current diagnosis of dental 
disorders, the VA's duty to provide a medical examination is 
not triggered. 38 C.F.R. § 3.159(c)(4).  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

As the Veteran's record contains no competent evidence of a 
dental trauma or of any disorder beyond the Veteran's service 
connected disorder upon discharge and no evidence has been 
provided to show a current disorder or a nexus between the 
Veteran's current condition and his service connected dental 
disorder, the Veteran's claims for service connection for 
dental condition must be denied.

The only evidence linking the Veteran's dental problems to 
his active service is the Veteran's own testimony, however, 
it is well established that lay persons without medical 
training, are not competent to comment on medical matters 
such as a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for a dental 
condition.  The preponderance of the evidence is against the 
Veteran's claim for service connection for a dental disorder, 
including for the purposes of obtaining VA dental treatment.  
Therefore, the Board finds entitlement to service connection 
for a dental disorder, to include service connection for the 
purposes of outpatient dental treatment, must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a dental disorder for 
purposes to include dental treatment is denied.


REMAND

With respect to the Veteran's claim for an initial 
compensable rating for scar from lipoma, the Board has 
determined that further development of the claim is 
warranted.  

The Veteran was afforded a VA examination in February 2008.  
Subsequent to that, in an April 2008 statement, the Veteran 
indicated that there was distortion of his right arm, 
specifically; his right arm was one inch smaller in diameter 
than his left arm.  The Veteran reiterated this claim in his 
February 2009 VA Form 9.  Finally, in the Veteran's July 2009 
informal hearing presentation, the Veteran's representative 
asked that the Veteran be afforded another VA examination due 
to the fact that the Veteran had indicated that his 
disability had increased in severity (the Veteran's statement 
that he was now suffering from atrophy) since his last VA 
examination.  

Given that the March 2008 rating decision was partially based 
on a finding that there was no distortion of the arm, and the 
Veteran is now asserting that there is a distortion of the 
arm, the Board has determined that a new VA examination is 
warranted in order to fully and fairly evaluate the Veteran's 
claim for entitlement to an initial compensable disability 
rating for scar from lipoma excision.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination by an appropriate examiner 
to ascertain the extent and severity of 
the service-connected scar from lipoma 
rescission.  Any necessary tests and 
studies should be performed.  
Specifically, the examiner should opine 
as to whether or not the Veteran 
currently suffers from distortion or 
atrophy of the right arm and whether or 
not that atrophy or distortion is related 
to the Veteran's service-connected scar 
lipoma rescission.  

The claims file should be made available 
to the examiner for review before the 
examination and a complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  Following any additional development 
or notice deemed appropriate by the RO, 
the RO should review the entire claims 
file and then readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains unfavorable, then issue an 
updated supplemental statement of the 
case and give the Veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


